                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                            CRIMINAL FILE NO.
              v.                            1:11-CR-255-9-TWT
 MICHAEL JOHNSON,
     Defendant.


                                       ORDER

      This is a criminal     action.   It is before the Court on the Report and

Recommendation [Doc. 838] of the Magistrate Judge recommending dismissing the

Defendant’s pro se Motion to Vacate Sentence [Doc. 837]. Because this is a second

or successive Motion to Vacate Sentence, the Defendant must obtain the permission

of the Court of Appeals in order to file it. No objections to the Report and

Recommendation have been filed. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. This action is DISMISSED. No

Certificate of Appealability will be granted.

      SO ORDERED, this 21 day of January, 2020.


                                 /s/Thomas W. Thrash
                                 THOMAS W. THRASH, JR.
                                 United States District Judge
T:\ORDERS\USA\11\11cr255-9\r&r.docx
